Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant corrected the typo in claim 5, and thus the objection is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 3 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the following interpretations will be made in light of the specification;
The processing unit will be interpreted to be part of the server unit, as depicted in Fig 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US20170290345A1).
Regarding claim 1, Garden teaches;
An information processing device comprising: 
a processing unit (taught as a processor-based system, paragraph 0008) configured to: 
acquire a traveling time of a vehicle from a place of departure to a destination based on road information along a traveling route from the place of departure to the destination (taught as determining transit time, step 1410 in Fig 14, paragraph 0240), and a period of time required for a task performed by a user (taught as determining the estimated assembly time, step 1410 in Fig 14, paragraph 0240), wherein the traveling route and the traveling time are acquired using route search technology (taught as determining transit conditions, Fig 15, paragraph 0249) and the task involves creating a work product for delivery at the destination (taught as cooking en route where the food is completed just before/at arrival, abstract); 
derive a period of time required for a remaining task in accordance with the acquired period of time required for the task and a period of time that the user performed the task (taught as estimating the assembly time, step 1410 Fig 14, paragraph 0240); 
output a suggestion for departure in the vehicle as a notification through a terminal device (taught as a display, paragraph 0203), when the derived period of time required for the remaining task becomes less than or equal to the acquired traveling time (taught as notifying the order assembly control system and creating a transit manifest upon determining the assembly time and transit time, steps 1410-1416, Fig 14, paragraph 243, such that the cooking of the food item is completed just prior to arrival at the destination [assembly time is shorter than transit time], abstract).
While Garden does not explicitly teach cause the vehicle to automatically travel along the traveling route by controlling at least one of a drive motor, a braking device, and a steering device when the user enters the vehicle, Garden does teach the use of autonomously operated delivery vehicles (paragraph 0171). It would be obvious to one of ordinary skill in the art that this would involve controlling a driving mechanism, braking or steering to follow the navigation route in the context of the invention in order to transport the pizza to the customer.

Regarding claim 2, Garden teaches;
The information processing device according to claim 1 (see claim 1 rejection), wherein the processing unit is configured to: output the suggestion for departure when the period of time required for the remaining task becomes shorter than the traveling time (taught as dispatching when the vehicle such that the cooking of the food item is completed just prior to arrival at the destination [assembly time is shorter than transit time], abstract).  

Regarding claim 3, Garden teaches;
The information processing device according to claim 1 (see claim 1 rejection), wherein the processing unit is configured to: acquire the traveling time from the place of departure to the destination by way of a transit site necessary for the remaining task (taught as the deliver manifest accounting for multiple orders simultaneously, such as delivering an order on the way to another customer’s order, based on the sequence of orders, step 1210 Fig 12).

Regarding claim 4, Garden teaches;
The information processing device according to claim 1 (see claim 1 rejection), wherein the processing unit is configured to: acquire a desired time of arrival at the destination, and output a task start time for the task to be completed at the desired time of arrival, based on the period of time required for the task (taught as dispatching when the vehicle such that the cooking of the food item is completed just prior to arrival at the destination [assembly time is shorter than transit time], abstract).    

Regarding claim 5, Garden teaches;
An information processing method comprising: 
acquiring, with a processing unit, a traveling time of a vehicle from a place of departure to a destination based on road information along a traveling route from the place of departure to the destination (taught as determining transit time, step 1410 in Fig 14, paragraph 0240), and a period of time required for a task performed by a user (taught as determining the estimated assembly time, step 1410 in Fig 14, paragraph 0240), wherein the traveling route and the traveling time are acquired using route search technology (taught as determining transit conditions, Fig 15, paragraph 0249) and the task involves creating a work product for delivery at the destination (taught as cooking en route where the food is completed just before/at arrival, abstract);
deriving a period of time required for a remaining task in accordance with the acquired period of time required for the task and a period of time that the user performed the task (taught as estimating the assembly time, step 1410 Fig 14, paragraph 0240); 
outputting a suggestion for departure in the vehicle as a notification through a terminal device (taught as a display, paragraph 0203), when the derived period of time required for the remaining task becomes less than or equal to the acquired traveling time (taught as notifying the order assembly control system and creating a transit manifest upon determining the assembly time and transit time, steps 1410-1416, Fig 14, paragraph 243, such that the cooking of the food item is completed just prior to arrival at the destination [assembly time is shorter than transit time], abstract).
While Garden does not explicitly teach causing the vehicle to automatically travel along the traveling route by controlling at least one of a drive motor, a braking device, and a steering device when the user enters the vehicle, Garden does teach the use of autonomously operated delivery vehicles (paragraph 0171). It would be obvious to one of ordinary skill in the art that this would involve controlling a driving mechanism, braking or steering to follow the navigation route in the context of the invention in order to transport the pizza to the customer.
Regarding claim 7, Garden teaches;
The information processing device according to claim 1 (see claim 1 rejection), wherein the traveling route from the place of departure to the destination includes one or more transit sites between the place of departure and the destination (taught as a manifest, paragraph 0192, where multiple deliveries are performed sequentially as a fulfillment queue, Fig 12), wherein the one or more transit sites include a stop for receiving a component to complete the task [the examiner notes that “for” is intended use language, and thus the system merely needs to be capable of performing the actions to meet the limitation] performed by the user (taught as determining and scheduling refill times for ingredients, paragraph 0103, which would imply going to a facility to acquire the necessary ingredients as a step in automatically adjusting the delivery itinerary and cooking process, such as suggested in paragraph 0193, in order to reflect the need to refill as suggested in paragraph 0103).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garden (US20170290345A1), and further in view of the official notice of the examiner.
Regarding claim 6, Garden teaches;
 The information processing device according to claim 1 (see claim 1 rejection), wherein the notification of the suggestion for departure in the vehicle includes at least one or a character, an image, or a sound.  
While Garden does not explicitly teach the use of a character, an image, or a sound, Garden suggests the use of electronic mail, text or SMS messages (paragraph 0245). The examiner takes official notice that one of ordinary skill in the art would readily recognize the use of images, characters or sounds from electronic mail as a way to present the message contents in a more dynamic, attention grabbing manner to ensure the user recognizes and/or acknowledges the message, as is common in advertisements in e-mail.


Response to Arguments
The applicant argues on page 5-6 of the remarks that Garden does not teach the claimed task where “the task involves creating a work product for delivery”. The examiner respectfully disagrees.
While Garden does not teach a user to perform the task, Garden does use automated machines to perform the task (making pizza). While the dictionary definition for a task identifies a person, it is obvious to one of ordinary skill in the art to automate previously manual tasks. Furthermore, Garden does suggest the use of a user to perform actions within the system, such as discarding spoiled food items (paragraph 0185), and would be obvious to extend for a user to assist with other preparations and delivery of the pizza [effectively participates in the task]. As noted, Garden does teach the work product (pizza) that is delivered to/at the destination, which is a task that is performed in the vehicle while the vehicle is traveling, and reasonably covers the limitation of a “task involves creating a work product for delivery at the destination”. Thus, the rejection is sustained.

Applicant argues on pages 6-7 that Garden does not teach “a period of time required for a task performed by a user”. The examiner respectfully disagrees. 
Garden teaches a manifest, including estimated travel time and an estimated assembly time [or time to complete the task] (see Fig 14, step 1410), and thus effectively covers the limitation for determining the period of time required for a task. As noted above, the task being implemented by a user is obvious with regards to Garden’s disclosure. Thus, the rejection is maintained.

Applicant also argues on pages 6-7 of the remarks that Garden does not teach “outputting a suggestion for departure”. The examiner respectfully disagrees. Garden teaches the creation of a manifest, which includes time to destination and assembly time (Fig 14, step 1410). This manifest is transmitted to a server (Fig 14 step 1420, paragraph 0243), and further provides a notification about the manifest (paragraph 0245). As the current claim language is constructed, the notification for a suggestion for departure does not actively control or cause a further action in response, so the broadest reasonable interpretation of outputting this suggestion of departure to a terminal device [such as a front end server computer control system, element 104, or customer device] would be covered by Garden, where the intention of the travel manifest includes leaving and performing the task such that the pizza is completed shortly before the delivery location (abstract). Thus, the rejection is maintained.

The applicant argues on page 8 of the remarks that because claims 1 and 5 should be allowed, all dependent claims should additionally be allowed. In light of the above rejections, this argument is rendered moot.
The applicant argues that because claim 1 should be allowed, new claims 6-7 should additionally be allowed. In light of the above rejections, this argument is rendered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For further refilling/midpoint stops along the route to complete work; US-20190066041-A1 and US-20110084851-A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/               Examiner, Art Unit 3662  
                                                                                                                                                                                       /MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662